           Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 1 of 26 Page ID #:5
Elearonically FILED Jy Superior Court of California, County of Los Mgeles on 07!22/202 j Q3~37 PM Shgrri R. Carter, 6ceaitive Officer/Clerk of Court, by D. Williams,Deputy
                    I                                                                2 STGV27024
                                        Assigned fa all purposes to: Spring Street Courthouse, Judicial Officer: Edward Moreton




               1      LAW OFFICE OF J. BLACKNELL
                      JOVAN BLACKNELL (SBN 237162)
                2
                      KELLEN DAMS (SBN 326672)
                3     200 Corporate Pointe, Suite 495
                      Culver City, CA 90230
               4      T.: 310.469.9117; F.: 3103883765
               5
                      Attorney for Plaintiff,
               6      MARIA ARIAS

               7
                                          IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
               8
                                                                       COUNTY OF LOS ANGELES
               9
                                                                                                                                •f
             to
                      MARIA ARIAS, individually and as Successor )                                     COMPLAINT FOR DAMAGES
             11       in Interest to THE ESTATE OF JESUS
                      GUERRA-ARIAS,                                                                          (1) Negligence
             12
                                                                                                             (2) Negligence Res Ipsa Loquitur
             13
                                                            Plaintiff,                                       (3) Negligence Per Se
                                vs.                                                                          (4) Negligent Training
             14                                                                                              (5) Violation of Civil Rights (42
                     COUNTY OF LOS ANGELES; DEPUTY J.                                                            U.S.C. §1983)(Sth and 14th
             15
                      RODRIGLTEZ, individually and in hislher                                                    Amendments —Failure to Protect)
             16      official capacity; DEPUTY EDWARD CASAS, ,                                               (6) Violation of Civil Rights (42
                     individually and in his official capacity;                                                  U.S.C. §1983)(Interference with
             17       DEPUTY VALENCE, individually and in his                                                    Familial Relations)
                     jofficial capacity; DOES 1 through 100, inclusive,`                                     (7) Intentional Infliction of Emotional
             is                                                                                                  Distress
             19                                         Defendants.                                          (8) False Imprisonment

             20                                                                                                   DEMAND FOR JURY TRIAL
             21

             22

             23

             24

             25

             26      Plaintiff MARIA ARIAS, individually and as successor in interest to THE ESTATE OF JESUS

             27
                     GUERRA-ARIAS, alleges on information and belief as follows:
             2s



                                                                        COMPLAINT FOR DAMAGES

                                                                                                                                                                 1
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 2 of 26 Page ID #:6




 1                                             PARTIES
  2
       1. At all relevant times mentioned in this Complaint, PtaintiffMARIA ARIAS (hereinafter
  3
           also "Ms. Arias" or "PLAINTIFF") was a resident of Los Angeles County, California.
 4

 5
          Ms. Arias is the legal successor in interest to decedent JESUS GUERRA-ARIAS.

 6     2. At all relevant times mentioned in this Complaint, decedent JESUS GLJERRA-ARIAS
 7
          (hereinafter also "Mr. Guerra-Arias" or "Decedent') was a resident of Los Angeles
 s
          County, California.
 9
       3. DEFENDANT LOS ANGELES COUNTY (hereinafter, "COUNTY") was at all times
io
11        relevant herein, and is, a public entity duly organized and existing under and by virtue of

12        the laws of the State of California. COUNTY is responsible for the care and custody of
13
          inmates incazcerated in COLJNT'Y jail facilities and lockup azeas at courthouses for the
14
          Superior Court of California for the County of Los Angeles. DEFENDANT COUNTY is
15
          responsible for the funding, staffing, and direction of Los Angeles Sheriff's Deparhnent
16

17        (hereinafter also "LASD"); for the hiring, retention, training, and supervision of LASD

18        employees; and for the observation of rights of LASD employees and persons subject to
19
          LASD jurisdiction.
20
       4. At all times applicable herein, DEPUTY J. RODRIGUEZ (I.d. No. 621413) (hereinafter
21

22        "DEFENDANT DEPUTY RODRIGUEZ" or "RODRIGUEZ") was an individual

23        residing, on information and belief, in the County of Los Angeles.
24
       5. At all times applicable herein, DEPUTY EDWARD CASAS (I.d. No. 614013)
25
          (hereinafter "DEFENDANT DEPUTY CASAS" or "CASAS") was an individual
26
          residing, on information and belief, in the County of Los Angeles.
27

28




                                   COMPLAINT FOR DAMAGES

                                                                                               2
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 3 of 26 Page ID #:7




 1     6. At all times applicable herein, DEPUTY J. VALENCE (I.d. No. 627687) (hereinafter
 2
           "DEFENDANT DEPUTY VALENCE" or "VALENCE") was an individual residing, on
 3
           information and belief, in the County of Los Angeles.
 4

 5
       7. Hereinafter, all individual Defendants, including those presently named as DOE

 6         defendants, shall be collectively referred to as "LASD DEFENDANTS."
 7
       8. PLAINTIFF is ignorant of the true names and capacities of those Defendants sued herein
 s
           as DOES 1 through 100, inclusive, and therefore sues them by such fictirious names.
 9
           PLAINTIFF will amend this Complaint to show the true names and capacities of said
io
1~         DOE Defendants when the same are ascertained. PLAINTIFF is informed and believes,

12         and thereon alleges, that each of the fictitiously named Defendants was in some manner
13
           liable and legally responsible, in that their conduct caused the damages and injuries set
14
           forth herein.
15
       9. PLAINTIFF is informed and believes and, based upon such information and belief,
16

i~        alleges that each of the above-named parties was and is an agent, employee, principal, or

is        employer of each of the remaining defendants and vice/versa. In addition, PLAINTIFF is
19
          informed and believes and on such basis alleges that the defendants named hereinabove,
20
          and each of them, are responsible in some manner for the occurrences herein alleged, and
2z
22        that each of the above-named defendants conspired with, and/or aided and/or abetted

23        each of the remaining defendants in committing the acts herein alleged.
24
                                       JURISDICTION AND VENUE
25
       10. This court has jurisdiction over this matter because all events at issue occurred in Los
26
          Angeles County and DEFENDANT COLTNT'Y is a public entity existing and situated in
27

2s        Los Angeles County that operates exclusively in Los Angeles County.




                                     COMPLAINT FOR DAMAGES

                                                                                                 3
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 4 of 26 Page ID #:8




 1     11. This court has personal jurisdiction over all DEFENDANTS because COUNTY is a
 2
          government entity e~sting in and by virtue of the laws of the state of California and the
 3
          County of Los Angeles, and the remaining DEFENDANTS are agents or employees of
 4

 5
          COUNTY and, on information and belief, all reside in Los Angeles County. All of

 6        DEFENDANTS' official acrivit~es take place in Los Angeles County.

 7
       12. This court has supplemental jurisdiction over Plaintiff s claims that arise under the laws,
 8
          treaties, and Constitution of the United States because those claims arise from the same
 9
          occurrence that gave rise to the causes of action that form the primary causes of action
io
11        alleged here.

12     13. On December 8, 2020, PLAINTIFFS filed a notice of government claim with the Los
13
          Angeles County Board of Supervisors pursuant to the California Tort Claims Act. Cad.
14
          Gov. Code section 910-945.6.
15
       14.On January 27, 2021, PLAINTIFFS government claim was rejected by operation of law
16

1~        as a result of DEFENDANT COUNTY's failure to respond to the claim within 45 days

18        its receipt.
19
                                        COMMON ALLEGATIONS
20
       15. PLAINTIFF was arrested by officers with the Los Angeles Police Department ("LAPD")
2Z

22        based on allegations that Plaintiff was driving under the influence of alcohol on July 8,

23        2020. PLAINTIFF was transported to Metropolitan Detention Center in Los Angeles
24
          where he underwent the intake process and was then housed.
25
       16.On July 10, 2021, PLAINTIFF was transferred to the custody of LASD for his court
26
          appearance at the Metropolitan Courthouse, located at 1945 S. Hill Street, Los Angeles,
27

2s        California, 90007 ("Metro Courthouse").




                                    COMPLAINT FOR DAMAGES

                                                                                                 4
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 5 of 26 Page ID #:9




 1     17.On information and belief, DEFENDANT COUNTY took custody of Mr. Guerra-Arias
 2
           at or around 11:00 a.m. on July 1Q, 2Q20.
 3
       18. Agents, employees, and/or representatives of DEFENDANT COUNTY exercise
 4

 5
           exclusive dominion and control over all Los Angeles County jail facilities and "lockups"

 6         in courthouses of the Superior Co~u~t of the County of Los Angeles.

 7
       19. Agents, employees, and/or representatives of DEFENDANT COUNTY, exclusively,
 s
          control access to each area, part, module, section, cell, room, office, pod, and/or tier in
 9
           lockup at Metro Courthouse.
to
li     20. During the Covid-19 pandemic, as a public entity, DEFENDANT COUNTY was

12        required by state and federal mandates to provide protective face coverings to
13
          incarcerated inmates in its custody. It has been DEFENDANT COUNTY'S practice to
14
          provide face coverings that are made of the same strong, denim-like fabric that is
15
          consistent with the fabric used for inmate outer clothing, commonly known as
16

17        "JU1T1~1SU1tS."


18     21. Representatives of DEFENDANT COUNTY gave Mr. Guerra-Arias a face covering
19
          made of the above-described strong fabric that was so absurdly large that it in no way
20
          could wrap around a human face in a manner that could serve any safety function.
21

22     22. The "facemask" was a readily usable as a weapon that an inmate could use to harm

23        himself, custody staff, or other inmates.
24
       23. Mr. Guerra-Arias was escorted by COUNTY representatives to the court lockup area
25
          adjacent to Department 73 of the Metro Courthouse at, on information and belief, a time
26
          between 2:00 and 2:23 p.m. on Juty 10, 2020. For purposes of this pleading, the term
27

28




                                    COMPLAINT FOR DAMAGES

                                                                                                  5
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 6 of 26 Page ID #:10




  1        "Time Period" shall encompass the time of approximately 2:00 and 3:00 p.m. on July 10,
  2
           2Q20.
  3
        24. In the court lockup area, Mr. Guerra-Arias was placed in a cell alone. Once he was
  4

  5
           COUNTY representatives closed and locked the iron door that blocks any view in or out

  6        of the cell except for a window approximately one foot long and one foot wide located in
  7
           center of door beginning five feet from the floor. The cell was concrete with a metal
  s
           plank forming an area to sit or lay, a sink, and a toilet. In the comer, there was an
  9
           immovable iron L-shaped fixture with the cylindrical upper portion pointing directly
 io
           upward, protruding from the wall about three feet from the ground.

       25. There were no "rolls" of bathroom tissue in the cell, nor are inmates pernutted to possess

           the center "roll" made of cardboard or another similar material in Los Angeles County

           jails or court lockups_ Bathroom tissue is issued to inmates without the "roll."
 15
       26.On information and belief, at the time in question, a document or other obstruction about
 16

 i~        the same size as the single window was taped or otherwise affixed to the outside of the

 18        iron door such that it completely blocked any view into the cell while Mr. Guerra-Arias
 19
           was inside.
 20
       27.On information and belief, for all or some of the Time Period, DEFENDANT DEPUTY
 21

 22        RODRIGUEZ was the only representative of DEFENDANT COUNTY that was present

 23        in the lockup of adjacent to Department 73 at the Metropolitan Courthouse. On                ',
 24
           information and belied although DEPiITY DEFENDANT RODRIGUEZ was present in
 25
           the area, she was on her lunch break and not on duty during that period.
 26
       28. The cell in which the Decedent was housed was equipped with an operating camera. that
 27

 2s        streamed footage in real time to monitors placed at the desk and/or station where




                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 7 of 26 Page ID #:11




   1         DEFENDANT DEPUTY RODRIGUEZ and any other deputies posted in that portion of
   2
             the jail.
   3
         29.On information and belief, DEFENDANT DEPUTY CASAS was also present for
   4

   5
             portions of the Time Period.

   6     30. At or about 3:00 p.m. DEFENDANT DEPUTY CASAS attempted to contact Mr.
   7
             Arias because he was ordered by the court to obtain Mr. Guerra-Arias' phone number
   s
             address. DEFENDANT DEPUTY CASAS was ordered contact the Decedent because
   9
             County knew that the Decedent's primary language was Spanish, and Deputy Casas was
 10
 ~~         a Spanish-speaking Deputy on duty at the courthouse.

 12      31.On information and belief, at or before 3:00 p.m. on July 10, 2020, the court in
 13
            Department 73 ordered that Mr. Guerra-Arias be released from COiJNTY custody on his
 14
            own recognizance. After the court made this order, DEFENDANT DEPUTY CASAS
 15

 16
            was dispatched to gather the aforementioned information from Mr. Guerra-Arias.

 17 ~!   32. From the time that Mr. Guerra.-Arias was placed in the cell, no representative of

 is         DEFENDANT COUNTY saw or attempted to contact Mr. Guerra-Arias until
 19
            DEFENDANT DEPUTY CASAS was ordered to do so based on what was happening in
 20
            CO11I'C.
 21

 22      33. Mr. Guerra-Arias was found unresponsive in a holding cell of the courthouse at or around

 23         3:00 p.m. on that day. Mr. Guerra.-Arias was reportedly found hanging from the metal
 24
            pole suspended above the ground near the toilet of the holding cell: the huge "facemask"
 25
            had been wrapped around his neck with the strong fabric of the mask's loops that would
 26
            fasten to one's ear instead hooked around the metal pole, holding up his body. Mr.
 27

 2s         Guerra-Arias had vomited on the ground and was completely unresponsive with no pulse.




                                      COMPLAINT FOR DAMAGES

                                                                                                 7
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 8 of 26 Page ID #:12




  1     34. After several minutes of being completely unresponsive, emergency medical staff was
  2
           able to revive Mr. Guerra-Arias to the extent that his heart again began to pump blood.
  3
           Otherwise, he remained in an unconscious, vegetative state and was transferred from
  4

  5
           Metro Courthouse to Good Samaritan Hospital in Los Angeles ("Good Samaritan").

  6     35. At Good Samaritan, medical staff stabilized Mr. Guerra.-Arias before he was transported

  7
           to LA-USC Medical Center ("LAUSC") for further treaUnent There, he was diagnosed
  s
           with a number of injuries, with the most germane being a "likely terminal anoxic brain
  9
           injury." He was referred for emergency neurological treatment. Despite doctors' efforts,
 io
 11        Mr. Guerta-Arias continued to have no meaningful brain activity.

 12     36. MARIA ARIAS was notified of her son's condition on or about July 11, 2020 when
 I3
           LAUSC medical professionals were approaching the conclusion that Mr. Guerra-Arias
 14
           was effectively brain-dead.
 15
        37. MARIA ARIAS rushed to LAUSC to be by her son's side, only to learn that she could
 16

 17        not see him due to a LASD deputy being stationed in Mr. Guerra-Arias' room at all times

 18        and therefore filling the single-guest capacity that was hospital protocol due to the Covid-~
 19
           19 pandemic.
 20
       38.On July 12, 2020, Mr. Guerra-Arias was transferred by ambulance to Rancho Los
 2z
 22        Amigos Facility for what amounted to palliative care.

 23    39. Mr. Guerra-Arias died on July 12, 2021, as a result of his injuries that he suffered while
 24
           in DEFENDANT COIJNT'Y's custody.
 25

 26

 27

 28




                                    COMPLAINT FOR DAMAGES

                                                                                                 0
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 9 of 26 Page ID #:13




  1                         FIRST CAUSE OF ACTION —NEGLIGENCE
  2
               By MARIA ARIAS and THE ESTATE OF JESUS GUERRA-ARIAS
  3
                                        Against ALL DEFENDANTS
  4

  5
        40. MARIA ARIAS and THE ESTATE OF JESUS GLTERRA-ARIAS, by and through his

  6        successor in interest, realleges, and incorporates herein as if set forth in full, paragraphs 1

  7
           through 39, above.
  s
        41. When COUNTY took custody of Mr. Guerra-Arias, it created a special relationship
  9
           requiring DEFENDANTS to warn and protect him from all known and fareseeable harm.
 io
 ~1        Girardo v. California Dept. of Corrections and Rehabilitation, 168 Cal.App. 4rh 231, 251

 12        (2008).
 13
       42. As sworn peace officers, DEPUTY DEFENDANTS had a duty of reasonable care in the
 14
           discharge of their duties.
 15
       43. DEFENDANTS duties required that they not provide Mr. Guerra-Arias with a strong
 16

 1~        piece of fabric large with which he could readily hang himself.

 is    44. DEFENDANTS' dunes required that they exercise care sufficient to prevent the
 19
           Decedent from being placed in a cell with a strong piece of fabric that he could hang
 20
           himself with where there was a metal fixture situated high enough for the Decedent to
 21

22         hang himself.

23     45. Performing Title I S "safety checks" is a required task that is done within the routine
 24
           course and scope of Deputy Sheriffs' employment as peace officers working in Los
25
           Angeles County jails and court lockup areas. Performing reasonable safety checks is not
26
           an act the performance of which is subject to the discretion of COUNTY employees, but
27

2s         is a duty mandated by California law.




                                        COMPLAINT FOR DAMAGES

                                                                                                   7
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 10 of 26 Page ID #:14




  1     46. By providing Mr. Guerra-Arias with a safety mask that was objectively useless as a face
  2
           covering but could readily be fitted around one's neck, then placing him in cell that had a
  3
           protruding metal pole where the lazge mask could readily be fastened, DEFENDANTS
  4

  5
           breached their duty to Mr. Guerra Arias.

  6     47. By failing to conduct "safety checks" involving direct visual observation of Mr. Guerra-

  7        Arias at intervals no longer than that provided by law, DEFENDANTS breached their
  s
           duty to him.
  9
        48. DEFENDANTS' breach of duty is the prolcimate cause of the Decedent's injuries, up to
 10

 it        and including his death, because it was foreseeable that an incarcerated inmate would be

 12        hanged by his neck when provided with a large piece of strong fabric with loops on either
 13
           end and placed in a cell with a pole on which the person could hook the loops around and
 14
           hang themselves.
 15
        49. DEFENDANTS' breach of duty is the actual cause of the Decedent's injuries, up to and
 16

 1~        including his death, because but for DEFENDANTS providing him with a large piece of

 is        cloth that was useless as a face covering and placing him in a cell then failing to check on i
 19
           him, there is no way that he could have suffered these injuries.
 20
        50. At minimum, DEFENDANTS' conduct was a substantial factor in causing Decedent's
 21

 22        injuries as alleged herein.

 23     51. As a result of the aforementioned conduct of DEFENDANTS, PLAINTIFFS have
 24
           sustained damages in an amount subject to proof at trial.
 25
        52. Plaintiffs are informed and believes that DEFENDANTS and DOES 1 through 100,
 26
           inclusive, acted l~owingly and willfully, with reckless disregard for the substantial risk
 27

 2s        of severe harm Plaintii~ Therefore, Plaintiff is entitled to an award of punirive damages




                                     COMPLAINT FOR DAMAGES

                                                                                                  10
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 11 of 26 Page ID #:15




  1         against the individual defendants, not any public entity, in order to punish those
   2
            defendants and to deter them and others from such conduct in the future.
   3
             SECOND CAUSE OF ACTION —NEGLIGENCE RES IPSA LOOUITUR
   4

  5
                By THE ESTATE OF JESUS GUERRA-ARIAS and MARIA ARIAS

   6                                  Against ALL DEFENDANTS
  7
        53. THE ESTATE OF JESUS GUERRA-ARIAS, by and through his successor in interest,
  s
           and MARIA ARIAS, reallege, and incorporate herein as if set forth in full, paragraphs 1
  9
           through 52, above.
 io
 ~l     54. Jesus Guerra-Arias was in good physical health when he was accepted into the custody

 12        DEFENDANT COUNTY on July 10, 2020. "Good physical health" is here intended to
 13
           mean that he did not suffer any of the injuries as described herein prior to being in the
 14
           Sheriffs custody.
 15
        55. DEFENDANT COUNTY has exclusive dominion and control over all areas in Los
 16

 17        Angeles County jail facilities and Los Angeles Superior Court courthouse lockups,

 is        including all individuals in custody within those facilities.
 19
        56. By approximately 3:00 p.m. on July 10, 2020, Mr. Guerra-Arias was unresponsive, not
 20
           breathing, had suffered injuries including but not limited to massive trauma to his throat
 2z
 22        and neck and, as a result of asphyxiation, loss of nearly all of his brain function.

 23     57. Because Mr. Guerra-Arias was too injured to explain what happened to him and
 24
           COUNTY representatives purport to not have seen his injuries take place, the conduct of
 25
           DEFENDANTS is presumed negligent because:
 26
               a. Mr. Guerra-Arias was in the custody of DEFENDANT COUNTY and thus
 27

 2s               subject to the complete dominion and control of COUNTY and its agents;




                                     COMPLAINT FOR DAMAGES

                                                                                                  11
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 12 of 26 Page ID #:16




  1            b. COUNTY provided Mr. Guerra-Arias with the drastically oversized "facemask";
  2
               c. COUNTY representatives were the only persons that had contact with Mr.
  3
                   Guerra-Arias between the time that he was last seen healthy and the time that he
  4

  5
                   was documented as nearly dead;

  6            d. A reasonable peace officer charged with overseeing the care and custody of

  7                incarcerated inmates would ensure that no inmate was housed in a cell with a
  s
                   fixture and tool with which to hang himself;
  s
               e. A reasonable peace officer charged with overseeing the care and custody of
 io
 11                incarcerated inmates would conduct "safety checks" at intervals sufficiently close

 12                enough to reasonably ensure that the inmate could not harm himself or others in
 13
                   the rime between "safety checks."
 14
        58. DEFENDANTS breached their duties of care when said act or omission directly and
 15
           proximately caused Jesus Guerra-Arias to sustain grievous injuries as described herein,
 16

 17        including death.

 is                           THIRD CLAIM —NEGLIGENCE PER SE
 19
               By THE ESTATE OF JESUS GUERRA-ARIAS and MARIA ARIAS
 20
                                     Against ALL DEFENDANTS:
 21

 22     59. THE ESTATE OF JESUS GUERRA-ARIAS, by and through his successor in interest,

 23        realieges, and incorporates herein as if set forth in full, paragraphs 1 through 58, above.
 24
        60. At all times relevant herein, the conduct of DEFENDANTS, as a public entity
 25
           responsible for the care and custody of incarcerated individuals and as employees of that
 26
           public entity, was governed by the provisions of Title 15 of the California Code of
 27

 28        Regulations ("Title 15" and "CCR"), including but not limited to:




                                     COMPLAINT FOR DAMAGES

                                                                                                  12
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 13 of 26 Page ID #:17




  1            a. DEFENDANTS were responsible for the safe custody of Mr. Guerra-Arias at all
  2
                   times that he was in COUNTY custody. (IS CCR X3271,- ~1010(b))
  3
               b. DEFENDANT COUNTY was responsible for ensuring the proper training of
  4

  5
                   employees assigned to supervise inmates in COUNTY custody, specifically

  6                including suicide prevention training to employees working in court holding and

  7                temporary holding facilities (15 CCR X1020 et. al.; §1010(b))
  s
               c. DEFENDANTS were responsible for conducting safety checks of Mr. Guerra-
  9
                   Arias no less than every 30 minutes while he was housed in a single-man cell in
 io
 it                the court lockup azea at Metro Courthouse (15 CCR X1027.5, §1010(b); LASD

 12                Custody Division Manual4-11/030.00);
 13
               d. DEFENDANTS were responsible for entering that at least one COUNTY
 ~4
                   employee with the requisite training was on duty and available to respond at all
 15
                   times that Mr. Guerra-Arias was in the court lockup area at Metro Courthouse;
 16

 ~~     61. Title 15 of the CCR was enacted with the purpose of providing uniform requirements for

 is        the administration of California jail and prison facilities in order to ensure the security of
 19
           facilities and safety of inmates and staff.
 20
        62. Mr. Guerra Arias was, at all times relevant herein, a person that was intended to be
 21

 22        protected by the provisions of Title 15 because he was an inmate in the custody of a

 23        Catifomia public entity whose conduct is governed by Title I5.
 24
        63. Because self-harm and suicide prevention aze expressly listed purposes of Title 15, the
 25
           harm suffered by Plaintiffs falls well-within the scope of the harm that is intended to be
 26
           prevented by Title 15 mandates.
 27

 28




                                     COMPLAINT FOR DAMAGES

                                                                                                   13
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 14 of 26 Page ID #:18




  1     64. DEFENDANTS violated the mandates of Title 15 by failing to prevent him from being
  2
           placed in a cell with a large piece of cloth from which he could hang himself from a
  3
           fixture in the cell.
  4

  5
        65. DEFENDANTS violated the mandates of Title 15 by failing to conduct safety checks

  6        through direct visual observation of Mr. Guerra-Arias after he was placed in the cell unril

  7
           the time that he was documented as unresponsive.
  s
        66. Because DEFENDANT DEPUTY RODRIGUEZ was the only COUNTY employee that
  9
           may have been present at the time that the Decedent sustained his injuries but was on
 io
 11        lunch break, DEFENDANTS violated the mandates of Title 15 because no trained

 12        employees were on duty throughout the time that the Decedent was housed in the cell in
 13 '
           court lockup.
 14
        67. As a direct and proximate result of DEFENDANTS violations of its requirements under
 15
           Title 15, Mr. Guerra-Arias suffered foreseeable harm of grievous bodily injury and death.
 16

 17     68. DEFENDANTS' conduct caused and exacerbated Plaintiffs' injuries because even a

 18        minimal observation of DEFENDANTS' duties would have mitigated the harm suffered
 19
           by Plaintiff and caused his injuries to be treatable rather than fatal.
 20
        69. Through the aforementioned failures, DEFENDANTS acted with deliberate indifference
 2z
 22        to the foreseeable risk that Plaintiff could suffer grievous injury up to, and including,

 23        death, as a result of being given contraband that was easily converted into a noose and
 24
           placed in a cell where the noose could easily be used for a deadly purpose.
 25

 26

 27

 28




                                      COMPLAINT FOR DAMAGES

                                                                                                   14
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 15 of 26 Page ID #:19




  1                         FOURTI3 CLAIM —NEGLIGENT TRAINING
   2
                By THE ESTATE OF JESUS GUERRA-ARIAS and MARIA ARIAS
   3
                                       Against ALL DEFENDANTS:
   4

   5
        70. THE ESTATE OF JESUS GUERRA-ARIAS, by and through lus successor in interest,

   6        reincorporates, and realleges as if set forth folly herein, paragraphs 1 through 69, above.
  7
        71. COUNTY had a duty to adequately train all agents, representatives, and employees that
  8
            interact with persons incarcerated in Los Angeles County jails including court lockups.
  9
        72. Because inmates aze stripped of their ordinary ability to care for themselves, COUNTY
 io
 11         had a special relationship with Mr. Guerra-Arias that created an affirmative duty to

 12        protect him from all known and foreseeable harm.
 13
        73. It was foreseeable that Mr. Guerra-Arias would be harmed because COUNTY knew that
 14
           he was in possession of a large piece of cloth that could easily be wrapped around one's
 15
           neck. COUNTY further knew that the cell in which Mr. Guerra-Arias had a protruding
 16

 ~~        metal fixture from which one could easily fix the hooks of the large piece of cloth around

 18        in order to hang oneself.
 19
        74. A reasonable party charged with administering Los Angeles County jails and protecting
 20
           inmates from Down and foreseeable harm would know that agents, employees, and
 21

 22        representatives working in the jail are likely to experience inmates trying to harm

 23        themselves, particularly in court lockups where they may receive adverse news and be
 24
           more inclined to self-harm.
 25
        75. At all times relevant herein, COUNTY had a duty to adequately train its agents,
 26
           employees, and representatives in effective monitoring of persons in its custody
 27

 2s        but not limited to suicide prevenrion training.




                                       COMPLAINT FOR DAMAGES

                                                                                                   15
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 16 of 26 Page ID #:20




  1     76.On information and belief, COiJNT`Y breached its duty to sufficiently train its agents,
   2
            employees, and representarives with respect to interaction with, and the observation of
   3
            rights of, inmates through manifestations of negligent and inadequate training, including
   4

   5
            but not limited to the following:

   6            a. Giving Mr. Guerra-Arias a "facemasl~' that could serve no protecrive fi2ncnon but
   7
                   could readily be used to choke or harm himself or another inmate;
  s
                b. Giving Mr. Guerra-Arias a "facemask" that could readily be fashioned into a
  9
                   IIOOSe;
 10

 ~l             c. Placing Mr. Guerra-Arias, while he had said "facemask," in a cell where there

 12                was a protruding metal pole from which he could readily affix the "facemask" to
 13
                   harm himself;
 14
               d Failing to directly visually observe Mr. Guerra-Arias, especially while be was
 15

 16
                   placed in said cell with said "facemask";

 1~            e. Failing to have any trained staff or agent on duty while Mr. Guerra-Arias was in

 ~8                the court lockup;
 19
        77. COLJNTY's failure to sufficiently train its agents, employees, or representatives was the
 20
           pro~cimate cause of Lewis' death, suffering, and the indignities that he endured just before
 21

 22        his death because it was foreseeable that an inmate would be placed at risk of grievous

 23        harm, up to and including death, when Ius safety and well-being depend on inadequately i
 24
           trained individuals.
 25
        78. COL7NTY's failure to sufficiently train its agents, employees, or representatives was the
 26
           direct cause of Mr. Guerra-Arias' death, suffering, and the indignities that he endured jus
 27

 2s        before his death because but for DEFENDANTS' employees' inadequate training, Lewis




                                       COMPLAINT FOR DAMAGES

                                                                                                 16
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 17 of 26 Page ID #:21




  1        would not have been given materials with which he could harm himself; would not have
  2
           been placed in a single-man cell with an apparatus hang himself; would not have
   3
           remained unsupervised in said cell until he was found neaz-dead suffering from
   4

  5
           permanent brain injuries.

  6     79. As a result of COUNTY's breach of its duty of care, PLAINTIFF is entitled to recover
  7
           damages for Mr. Guerra-Arias' suffering and death in an amount according to proof.
  s
           FIFTH CLAIM —FAILURE TO PROTECT FROM I3ARM (Violation of 14th
  9
                    Amendment to United States Constitution)(42 U.S.C. &1983)
 10
 11                        By THE ESTATE OF JESUS GUERRA-ARIAS

 12                                  Against ALL DEFENDANTS:
 13
        80. THE ESTATE OF JESUS GUERRA-ARIAS, by and through his successor in interest,
 14
           reincorporates, and realleges as if set forth fully herein, paragraphs 1 through 79, above.
 15
        81. By the actions and omissions described herein by DEFENDANTS, each of whom acted
 16

 ~~        under color of law in their individual capacities, deprived Mr. Guerra-Arias of the right,

 is        secured by the Fourteenth Amendment to the United State Consritution, to have his safety
 19
           and life protected while in the custody of DEFENDANT COUNTY by subjecting him to
 20
           conditions that reflect a deliberate indifference to the deprivation of these rights. Farmer
 21

 22        v. Brennan, SI1 U.S. 825, 833 (1994); Deshaney v. Winnebago Cty. Dept. of Soc. Srvcs.,

 23        489 U.S. 189, 199-200 (1989); Girardo v. California Dept. of Corrections and
 24
           Rehabilitation, 168 Ca1.App. 4'h 231, 251 (2008).
 25
        82. DEFENDANTS knew or should have known that the conditions of Mr. Guerra-Arias'
 26
           housing posed a substantial risk of serious harm and/or death because he was given an
 27

 28




                                     COMPLAINT FOR DAMAGES

                                                                                                  17
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 18 of 26 Page ID #:22




   1        item that could not have been used as a facemask and could only be used for a harmful
   2
            purpose then placed in a cell where he was not supervised.
   3
         83. Well before accepting custody of the Decedent, DEFENDANTS were responsible for
   4

   5
            conducting proper safety checks, supervising persons in custody, and preventing persons

   6        in custody from harming themselves or others.

   7     84. While Mr. Guerra-Arias was in the cell in Department 73's lockup, DEFENDANTS
   s
            knew that he was in possession of an item that could not be used as a protective face
   9
            mask and that posed a direct risk to Mr. Guerra-Arias' safety.
  io
  i~     85. The failures of DEFENDANTS to intervene, prevent, or otherwise ensure the safety and

  12        welfare of Jesus Guerra-Arias, when DEFENDANTS were in a position to do so, renders
 13
            said DEFENDANTS liable for these violations that resulted in Mr. Guerra-Arias' death.
 14
         86. DEFENDANTS subjected Mr. Guerra-Arias to their wrongful conduct which deprived
 15
            him of substantial rights as described herein, knowingly, maliciously, and with conscious
 16

 1~         and reckless disregard for whether the rights and safety of Mr. Guema-Arias or others

 18         would be violated by their acts and/or omissions.                                                I
 19
         87. The conduct of DEFENDANTS was so brazen, and all DEFENDANTS were so familiar ~
 20
            and comfortable with the actions that, on information and belief, the wrongful acts were
 21

 22         undertaken pursuant to an established custom of DEFENDANT LOS ANGELES

 23 ~,      COIINI'Y, under which COUNTY representatives knowingly fail to adhere to Iegal
 24
            mandates requiring them to protect inmates, including but not limited to the wide
 25
            distribution of cloth "facemasks" that are useless as actual safety mask to be wom on
 26
            one's face; failing to conduct safety checks within the 1ega11y mandated time frames;
 27

 2s         failing to report such failures; and colluding to create false reports and narratives in order




                                      COMPLAINT FOR DAMAGES

                                                                                                    18
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 19 of 26 Page ID #:23




  1           to shield themselves, COUNTY, and its other representatives from liability for such
   2
              failures. COiJNTY representatives with knowledge of these failures to protect inmates
   3
              adhere to silence and refuse to intervene or report the unlawful activity. Officers, support
   4

   5
              staff, supervisors, and legislating authorities within COUNTY know of specific instances

   6          of this conduct and are aware of complaints and grievances stemming from this con~ct,
  7
              yet despite such l~owledge, intentionally fail to take action to prevent or remedy the
  s
              perpetration and consequences of this custom.
  9
          88. Mr. Guerra-Arias' injuries, damages, and eventual death, as described herein, were the
 io
 ~l           proximate result of DEFENDANTS' wrongful acts andlor omissions that are a pervasive

 12           component of the above-described custom or practice within DEFENDANT COUNTY.
 13
             As such, DEFENDANTS are liable for damages in an amount subject to proof.
 14
         SIXTH CAUSE OF ACTION —INTERFERENCE WITH F~Mrr.rAr, ASSOCIATION
 15
         (Violation of the Fourteenth Amendment to the United States Constitution)(42 U.S.C.
 16

 17 ~I                                                1983

 is                                     sy r~~~ Laura ~s
 19
                                       Against ALL DEFENDANTS:
 20
          89. PLAINTIFF MARIA ARIAS realleges, and incorporates herein as if set forth in full,
 21

 22          paragraphs 1 through 88, above.

 23       90. The Fourteenth Amendment to the United States Constition protects the right of ali
 24
             persons to be free from unlawful state interference with their familial relations. 42 U.S.C.
 25
             §1983 provides a private right of action for conduct that violates this right.
 26
         91. As a result of the unlawful and unconstitutional conduct, policies, and practices of
 27

 2s          DEFENDANTS as described herein, Jesus Guerra-Arias suffered violations of his rights




                                       COMPLAINT FOR DAMAGES

                                                                                                    19
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 20 of 26 Page ID #:24




   1       leading to his death, and Maria Arias lost her son. Clearly, this outcome has caused a
   2
           significant and. meaningful infringement on Maria Arias' ability to maintain a bond with
   3
           her son as protected by the Fourteenth Amendment. Indeed, DEFENDANTS' conduct
   4

   5
           has permanently and irreparably damaged the relationship between this mother and her

   6       son, thus violating Plainriff Maria Arias' rights to familial integrity and association and

   7
           her right to be free from government interference into her relationship with her son.
   8
        92. Through the acts and omissions described herein, DEFENDANTS acted maliciously
   9
           and/or acted with wanton or reckless disregard for the rights of Mr. Guerra-Arias, Maria
  io
  1~       Arias, and any other similazly situated individual.

  12    93. The conduct of DEFENDANTS was so brazen, and all DEFENDANTS were so familiar
 13
           and comfortable with the actions that, on information and belief, the wrongful acts were
 14
           undertaken pursuant to an established custom of DEFENDANT LOS ANGELES
 is ~
           COUNTY, under which COUNTY representatives knowingly undertake actions that they
 16

 ~~        know is likely to interfere with familial relations, including but not limited to

 18        demonstrating disregard for the medical needs of inmates; keeping individuals that have
 19
           been lawfully released in custody for extended periods of time; employing excessive
 20
           force against persons in COUNTY custody; punishing individuals without due process of
 21

 22        law including the use of corporal punishment up to and including deadly force; and

 23        colluding to create false reports and narratives in order to shield themselves, COUNTY,
 24
           and its other representatives from liability for such conduct. COI7NTY representatives
 25
           with knowledge of these failures to protect inmates adhere to silence and refuse to
 26
           intervene or report the unlawful activity. Officers, support staff, supervisors, and
 27

 2s        legislating authorities within COUNTY l ow of specific instances of this conduct and




                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 21 of 26 Page ID #:25




  1           are aware of complaints and grievances stemming from this conduct, yet despite such
   2
              l~owledge, intentionally fail to take action to prevent or remedy the perpetration and
   3
              consequences of this custom.
   4

   5
          94. DEFENDANTS and DOES 1 through 100, inclusive, participated in, conspired with,

   6          approved of and/or aided and abetted the conduct of remaining DEFENDANTS.
   7      SEVENTH CLAIM— INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
   s
           By THE ESTATE OF JESUS GUERRA ARIAS and PLAINTIFF MARIA ARIA5
   9

 io                                    Against ALL DEFENDANTS:

 it       95. MARIA ARIAS, and THE ESTATE OF JESUS GUERRA-ARIAS, by and through his
 12
             successor in interest, hereby repeats, re-alleges and incorporates the allegarions contained
 13 Ii'
             in paragraphs 1 through 94, above, as if fully set forth herein.
 14

 15
          96. In addition to engaging in the acts described herein that caused the death of Mr. Guerra

 16          Arias, DEFENDANTS engaged in conduct that was extreme and outrageous, well
 17
             beyond the scope of conduct that is acceptable in a civil society, in service to their
 is
             interest in limiting their culpability for the harms that Mr. Guerra-Arias suffered. On
 19
             information and belief, on July 10, 2020, the court ordered that Mr. Guerra-Arias be
 20
 2z          released on his own recognizance with respect to the criminal charge against him and

 22          ordered that he ire released forthwith. Despite lrnowledge of this order, DEENDANTS
 23
             abused its authority and public trust by knowingly and intentionally causing Mr. Guerra-
 24
             Arias to not be processed for release until July 14, 2020, two days after his death.
 25

 26
          97. Because of this intentional conduct in service to DEFENDANTS unlawful objectives, a

 27          Sheriff's deputy was stationed at Mr. Guerra-Arias' bedside every moment of his last two

 28




                                       COMPLAINT FOR DAMAGES

                                                                                                      21
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 22 of 26 Page ID #:26




  1        days while he lay in a vegetative state without any comfort, love, or contact from his
  2
           family before he died.
   3
        98. Due to hospital protocols enacted in response to the Covid-19 pandemic, only one person
   4

  5
           was allowed in any patient's room at any given time. Due to the ongoing presence of a

   6       Deputy SherifFwhich consumed the single-person capacity, MARIA ARIAS was not

  7        allowed to see her son wiule he lay in the hospital dying, give him comfort, or say her
  s
           final farewell.
  9
        99.On information and belief, DEFENDANTS knew of this Covid-19 hospital protocol, and
 10
 ~~        l~ew that Mr. Guerra-Arias had been lawfully ordered released from custody on July 10,

 12        2020.On information and belief, DEFENDANTS intenrionally caused Mr. Guerra-Arias
 13
           to remain in custody in order that they could have a COUNTY agent supervise him and
 14
           ensure that, if he awoke from lus comatose state, an agent could dissuade him from
 15
           making statements about what caused his injuries, prevent him from disclosing to another
 16

 1~        person what happened to him in the cell in Metro Courthouse lockup, or witness him

 1s        making such statements in order to be situated to cast doubt on them in the future.
 19
        100.      PLAINTIFF MARIA ARIAS is informed and believes that DEFENDANTS
 20
           engaged in this conduct of preventing her from seeing her son in his final days
 21

 22        knowingly, and with the intent to cause her and Mr. Guerra-Arias extreme emotional

 23        distress, or with reckless disregard for the substantial certainty that they would suffer
 24
           extreme emotional distress as a result of DEFENDANTS' conduct.
 25
        101.                 DEFENDANTS and DOES 1 through 100, inclusive, participated in,
 26
           conspired with, approved of and/or aided and abetted the conduct of remaining
 27

 2s        DEFENDANTS.




                                      COMPLAINT FOR DAMAGES

                                                                                                   22
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 23 of 26 Page ID #:27




  1     102.       As a result of this intentional, extreme, and outrageous conduct, MARIA ARIAS
  2
           did suffer extreme emotional distress including but not limited to extreme grief, fear,
   3
           tenor, frustrarion, helplessness, confusion,. and arixiety.
  4

  5
        103.               Plaintiff is informed and believes that DEFENDANTS and DOES 1

  6        through 100, inclusive, acted knowingly and wi11fi211y, with reckless disregard for the
  7
           substantial risk of severe harm Plaintiff. Therefore, Plaintiff is entitled to an award of
  s
           punitive damages against the individual defendants, not any public entity, in order to
  9
           punish those defendants and to deter them and others from such conduct in the future.
 io
 11                     EIGHTH CAUSE OF ACTION— FALSE IMPRISONMENT

 12
                               By THE ESTATE OF JESUS GUERRA ARIAS
 13
                                         Against ALL DEFENDANTS:
 14

 15
        104.              THE ESTATE OF JESUS G[TERRA-ARIAS, by and through his

 16        successor in interest, reincorporates, and realleges as if set forth fully herein, paragraphs
 17
           1 through 103, above.
 is
        105.      On July 8, 2021, Mr. Guerra-Arias was taken into LAPD custody pursuant to a
 19
           criminal investigation.
 20
 21     106.      Mr. Guerra-Arias remained in LAPD custody until no later than July 10, 2021, at

 22        some time between 10:00 a.m. and 12:00 p.m. At or by that time, Mr. Guerra-Arias was
 23
           transferred to the custody of DEFENDANT COUNTY. DEFENDANT COUNTY
 24
           transported or otherwise caused Mr. Guerra-Arias to be placed in a cell in the lockup area J
 25

 26
           adjacent to Department 73 at the Metro Courthouse.

 27     107.      The Los Angeles County District Attorney filed charges pursuant to LAPD's

 28        criminal invesrigation that began on July 8, 2020.



                                     COMPLAINT FOR Dt~MAGES

                                                                                                   23
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 24 of 26 Page ID #:28




  1     108.       On information and belief, Mr. Guerra-Arias' case was called for arraignment at
  2
           or around 3:00 p.m. on July 10, 2020, in Department 73.
  3
        109.       On information and belief, the court in Department 73 ordered that Mr. Guerra-
  4

  5
           Arias be released forthwith on his own recognizance and ordered that he return for further

  6        proceedings on a future date.
  7
        110.       Notwithstanding the court's order, DEFENDANT COUNTY did not release Mr.
  8
           Guerra-Arias from its custody until July 14, 2020, four days after the court's order that he
  9
           be released. Notably, this date is also two days after his death.
 10
 ~1     111.      COUNTY documented that Mr. Guerra-Arias was released from its custody on

 12        July 14 on his own recognizance.
 13
        112.      After the court's order that Mr. Guerra-Arias be released from COLINT'Y custody,'
 14
           COUNTY'S ongoing imprisonment of Mr. Guerra-Arias constituted detention without
 15
           legal process.
 16

 l~     113.      DEFENDANTS' conduct in detaining Mr. Guerra-Arias without legal process

 18        was done intentionally, with express knowledge that the court's order eliminated the sole
 19
           legal basis that DEFENDANTS had for imprisoning Mr. Guerra-Arias.
 20
        114.      As a result of DEFENDANTS' intentionally wrongful conduct, Mr. Guerra-Arias
 2z
 22        was forced to endure detention by law enforcement while he fought for his life at Good

 23        Samaritan Hospital, during medical transportation, at LAUSC, and, on information and
 24
           belief, at Rancho Los Amigos Facility. As described above, Mr. Guerra-Arias endured
 25
           increased stress, worry, discomfort, and anxiety that accompanies imprisonment while he
 26
           underwent testing and medical procedures in attempts to save his life. As a result of
 27

 2s        DEFENDANTS' conduct, he was denied the contact, love, and support of his during lus




                                     COMPLAINT FOR DAMAGES

                                                                                                   24
Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 25 of 26 Page ID #:29




   1           final days and hours because a deputy Sheriff being was stationed in his hospital room
   2
               consuming the one-person capacity pursuant to hospital Covid-19 protocol.
   3
           12 5.                 On information and belief, DEFENDANTS and DOES 1 through 10(?,
   4

   5
               inclusive, acted l~owingly and willfully, with reckless disregard for the substantial risk

   6           of severe harm Plaintiff. Therefore, Plaintiff is entitled to an award of punitive damages

   7
               against the individual defendants, not any public entity, in order to punish those
   s
               defendants and to deter them and others from such conduct in the future.
   9
                                                          PRAYER
  ~o
  11           WHEREFORE, Plaintiffprays for judgment against Defendants, as to all causes of action

 12    as follows:
 13
                     1. Plaintiff demands a jury trial as to the issues triable;
 14
                     2. General damages and special damages according to proof;
 15
                     3. Punitive damages against the individual defendants, and not any public entity;
 16

 1~                  4. Attorney's fees pursuant to 42 U.S.C. §1983, and any other appropriate statute;

 is                  5. Injunctive relief, both preliminary and permanent, as allowed by law;
 19
                     6. Costs of suit incurred herein; and
 20
                     7. Such further relief as the Court deems just and proper.
 21

 22

 23           Dated: July 8, 2021                       Respectfully submitted,
 24

 25                                                             B3': /1Q:~G.jL C1/ . //Gfi~G~
                                                                JOVAN BLACKNELL
 26
                                                                KELLEN DAMS
 27                                                             Attorneys for Plainriffs

 28




                                           COMPLAINT FOR DAMAGES

                                                                                                    25
 Case 2:21-cv-06865-MWF-KES Document 1-1 Filed 08/25/21 Page 26 of 26 Page ID #:30



 1                                       PROOF OF SERVICE
 2
                       STATE OF CALIF012NIA, COUNTY OF LOS ANGELES
 3
            I am employed in the County of Los Angeles, State of California. I am over the age of
 4   majority and not a party to the within action. My business address is 200 Corporate Pointe, Suite
 5   495, Culver City, California 90230.

 6        On July 27, 2021, I served the foregoing document described as: "PLAINTIFFS
     MARIA ARIAS AND THE ESTATE OF JESUS GUERRA-ARIAS' COMPLAINT
     FOR DAMAGES" on the interested parties in this action by providing a true copy as follows:
 8

 9   Los Angeles County Board of Supervisors
     500 W. Temple Street, Room 383
10
     Los Angeles, CA 90012
11
12   []                    BY ELECTROTiIC SERVICE delivered to:
13   [ ]                   I deposited such envelope in the mail at Culver City, California. The
14
                           envelope was mailed with postage thereon fully prepaid_

15
     [x]                    BY PERSONAL SERVICE: I caused such envelope to be delivered by
                            hand to the offices of the addressee.
16
     [x]                   (State) I declare under penalty of perjury under the laws of the State of
l7                                 California that the above is true and correct.
18   [ ]                   (Federal) I declare under penalty of perjury that the foregoing is true and
                                  correct, and that I am employed in the oi~ice of a member of the
19
                                  bar of this Court at whose direction the service was made.
20

21
     Executed on July 27, 2021, in Los Angeles, California.
22

23

24

25
      amuel Davis

26

27

28
